


110 HR 1428 IH: National Guard and Reserve Retirement

U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1428
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2007
			Mr. Latham (for
			 himself, Mr. Bishop of Georgia,
			 Mr. Moran of Kansas,
			 Mr. Wilson of South Carolina, and
			 Mr. Taylor) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to reduce the
		  eligibility age for receipt of non-regular military service retired pay for
		  members of the Ready Reserve in active federal status or on active duty for
		  significant periods.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Retirement
			 Modernization Act.
		2.Commencement of
			 receipt of Non-Regular service retired pay by members of the Ready Reserve on
			 active Federal status or active duty for significant periods
			(a)Reduced
			 Eligibility AgeSection 12731 of title 10, United States Code, is
			 amended—
				(1)in
			 subsection (a), by striking paragraph (1) and inserting the following:
					
						(1)has attained the
				eligibility age applicable under subsection (f) to that
				person;
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(f)(1)Subject to paragraph (2),
				the eligibility age for purposes of subsection (a)(1) is 60 years of
				age.
							(2)(A)In the case of a person
				who as a member of the Ready Reserve serves on active duty or performs active
				service described in subparagraph (B) after September 11, 2001, the eligibility
				age for purposes of subsection (a)(1) shall be reduced below 60 years of age by
				three months for each aggregate of 90 days on which such person so performs in
				any fiscal year after such date, subject to subparagraph (C). A day of duty may
				be included in only one aggregate of 90 days for purposes of this
				subparagraph.
								(B)(i)Service on active duty
				described in this subparagraph is service on active duty pursuant to a call or
				order to active duty under a provision of law referred to in section
				101(a)(13)(B) or under section 12301(d) of this title. Such service does not
				include service on active duty pursuant to a call or order to active duty under
				section 12310 of this title.
									(ii)Active service described in this
				subparagraph is also service under a call to active service authorized by the
				President or the Secretary of Defense under section 502(f) of title 32 for
				purposes of responding to a national emergency declared by the President or
				supported by Federal funds.
									(C)The eligibility age for purposes of
				subsection (a)(1) may not be reduced below 50 years of age for any person under
				subparagraph
				(A).
								.
				(b)Continuation of
			 Age 60 as Minimum Age for Eligibility of Non-Regular Service Retirees for
			 Health CareSection 1074(b) of such title is amended—
				(1)by inserting
			 (1) after (b); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Paragraph (1) does not apply to a
				member or former member entitled to retired pay for non-regular service under
				chapter 1223 of this title who is under 60 years of
				age.
						.
				(c)Administration
			 of Related Provisions of Law or PolicyWith respect to any
			 provision of law, or of any policy, regulation, or directive of the executive
			 branch that refers to a member or former member of the uniformed services as
			 being eligible for, or entitled to, retired pay under chapter 1223 of title 10,
			 United States Code, but for the fact that the member or former member is under
			 60 years of age, such provision shall be carried out with respect to that
			 member or former member by substituting for the reference to being 60 years of
			 age a reference to having attained the eligibility age applicable under
			 subsection (f) of section 12731 of title 10, United States Code (as added by
			 subsection (a)), to such member or former member for qualification for such
			 retired pay under subsection (a) of such section.
			(d)Effective Date
			 and ApplicabilityThe amendment made by subsection (a) shall take
			 effect as of September 11, 2001, and shall apply with respect to applications
			 for retired pay that are submitted under section 12731(a) of title 10, United
			 States Code, on or after the date of the enactment of this Act.
			
